UNITED STA'I`ES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

ROSE STACY & JEFF STACY PLAINTIFFS
v. Civil No. 1:18-cv-00224-GHD-RP
SAFEWAY INSURANCE COMPANY DEFENDANT

 

MEMORANDUM OPINION

 

This Court has before it a Rule 12(b)(l) motion to dismiss for lack of subject matter
jurisdiction, Doc. 3, filed by Defendant Safeway Insurance Company. Plaintiffs have filed
no response, and the time for doing so has passed. Having considered the motion, the Court

finds it should be granted.

Background

The complaint alleges that Plaintiffs suffered injuries in an automobile accident with
an uninsured motorist Compl., Doc. l at 3. Plaintiffs now seek to obtain the benefits of`
their uninsured motorists’ coverage under their insurance policy with Safeway. The com-
plaint premises jurisdiction on diversity of citizenship pursuant to 28 U.S.C. § 1332. It
asserts that Plaintiffs, are citizens of Mississippi, and Safeway is an Illinois corporation. It
further asserts that the amount in controversy is in excess of $75,000, because the total
policy limit for the occurrence is $150,000. Id at. 2_3.

Safeway, however, argues that the total policy limit for each plaintiff is only $75,000
exactly, and so neither Plaintiff can meet the amount in controversy requirement Thus, it
argues, this Court lacks subject matter jurisdiction over the matter.

12(b)(1) Motion to Dismi_ss Standard

A Rule 12(b)(1) motion allows a party to challenge the Court’s subject matter juris-

diction. “ ‘ [A] factual attack under Rule lZ(b)(l) may occur at any stage of the proceedings,

and plaintiff bears the burden of proof that jurisdiction does in fact exist.’ ” Arena v.

Graybar Elec. Co., 669 F.3d 214, 223 (5th Cir. 2012) (quoting Menchaca v. Chrysler
Credit. Corp., 613 F.2d 507, 511 (5th Cir. 1980) (citations omitted)).

The Fifth Circuit has instructed:

A case is properly dismissed for lack of subject matter jurisdiction
when the court lacks the statutory or constitutional power to adjudi-
cate the case. In considering a challenge to subject matter jurisdic-
tion, the district court is free to weigh the evidence and resolve factual
disputes in order to satisfy itself that it has the power to hear the case.
Thus, under Rule 12(b)(l), the district court can resolve disputed is-
Sues of fact to the extent necessary to determine jurisdiction[.]

Smith v. Reg'l Transit Auth., 756 F.3d 340, 347 (5th Cir. 2014) (quotation marks and
citation omitted). In ruling on a Rule 12(b)(1) motion to dismiss, the Court can consider:
“(1) the complaint alone; (2) the complaint supplemented by undisputed facts evidenced in
the record; or (3) the complaint supplemented by undisputed facts plus the court’s resolu-
tion of disputed facts.” Tsolmon v. United States, 841 F.3d 378, 382 (5th Cir. 2016) (in-
temal quotation marks and citation omitted).

Analysis

F ederal jurisdiction under § 1332 exists when there is (1) diversity between the parties;
and (2) an amount in controversy in excess of $75,000, exclusive of interest and costs. 28
U.S.C. § 1332. Where a plaintiff seeks compensation under an insurance policy and seeks
damages in excess of the policy limits, “it is the policy limits, rather than the larger value
of the claim, determine the amount in controversy.” Hartford Ins. Grp. v. Lou-Con Inc.,
293 P.3d 908, 911 (5th Cir. 2002) (citing Payne v. State Farm Mut. Auto. Ins. Co., 266
F.3d 63, 65 (5th Cir. 1959). Here, Plaintiffs assert Safeway is liable “up to the policy limits”
of the policy. Compl. Doc. l at 3. Thus, the Court treats the applicable policy limits as the
amount in controversy.

Safeway asserts that the policy limits for each plaintiff are only $75,000 exactly, mean-

ing neither Plaintiff can individually satisfy the amount in controversy requirement

The attached insurance policy covers three automobiles Policy, Doc. 3-2 at 1. It pro-
vides that the uninsured motorist bodily injury coverage for each person per automobile is
$25,000. Plaintiffs assert in their complaint that the amounts must be stacked to determine
the policy limits. Mississippi law permits insureds to aggregate or “stack” uninsured mo-
torist coverage by combining “the limits of each vehicle covered under an insurance policy
to pay for damages sustained in an acciden .” Harrison v. Allstate Ins. Co., 662 So. 2d
1092,1093fh.1(h4ws.l995)

I-lowever, stacking the uninsured motorist bodily injury coverage here results only in
a per person limit of $75,000. In their complaint, Plaintiffs agree that the per person limit
is $75,000. See Compl., Doc. 1 at 5. Thus, the amount in controversy for each Plaintiff is
~ exactly $75,000. This is an insufficient amount because it is not greater than $75,000. See
28 U.S.C. § 1332; Wilson v. Hudson, 404 F. App’x 934 (holding complaint for damages of
exactly $75,000 did not meet amount in controversy requirement).

Plaintiffs can survive dismissal, then, only if their claims can be aggregated. Allen v
R& H Oil & Gas Co., 63 F.3d 1326, 1130 (5th Cir. 1995) (“The general rule is that each
plaintiff who invokes diversity of citizenship jurisdiction must allege damages that meet
the dollar requirement of § 1332.”). Plaintiffs may aggregate their damages when they
united “to enforce a single title or right in which they have a common and undivided inter-
est.” Snyder v. Harris, 394 U.S. 332, 335, 89 S. Ct. 1053, 22 L.Ed.2d 319 (1969). Although
Plaintiffs seek coverage under the same policy, for injuries arising out of the same event,
their interest in the policy are distinct from one another. See De La C erda v. Allstate Indem.
Co., No. DR-07-CV-0076-AML-DGG, 2008 WL 11416946, at *3 (W.D. 'l`ex. Sept. 30,
2008)(holding plaintiffs could not aggregate their damages in claim against their insurer
for coverage under their uninsured motorist policy). Thus, they cannot aggregate their dam-

ages.

Conclusion

Because neither Plaintiff individually satisfies the amount in controversy requirement,
and because Plaintiffs cannot aggregate their damages to satisfy that requirement, this
Court does not possess jurisdiction over their claims. Accordingly, Safeway’s motion to
dismiss without prejudice for lack of subject matter jurisdiction is granted.

An order in aggrdance with this opinion shall issue.

Thisthe <é my 0fFeb1-uary,2019.

/£ N»§>@/\MQ;'Y`-‘

SENIOR U.S. DISTRICT JUDGE

